February 9, 2015


Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-14-00531-CR, D-1-DC- 13-300701
Derrick Kuykendall v. State


Dear Mr. Kyle,

This is my third request for extension in the above-entitled cause. This cause was a
two week jury trial and extremely voluminous, so I would respectfully request a
30-day extension. I currently have seven volumes completed and am making
progress despite the fact that I have reported three jury trials and have had dockets
and afternoon TBC and sentencing hearings for the past five weeks as well as a
record that I was ordered to prepare from an ordered writ hearing from the
Criminal Court of Appeals. Due to the above-listed reasons, I would respectfully
request until March 9, 2015.

Thank you for your time and attention to this matter. If you have any questions,
please feel free to call me at 512-854-9315 or by email at
Kimberly.lee@traviscountytx.gov.


Sincerely,
Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854